Citation Nr: 0300923	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  98-19 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than April 18, 
1997 for the grant of service connection for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1977 
to July 1980.  In addition, he had approximately four 
years and eight months of prior active service, including 
from March 1965 to March 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.  In that decision, the RO, 
in pertinent part, granted service connection for PTSD and 
awarded a 30 percent evaluation to this disability, 
effective from November 20, 1997.  

Thereafter, the veteran perfected a timely appeal with 
respect to the effective date assigned to the grant of 
service connection for PTSD.  In an August 2000 
supplemental statement of the case, the RO indicated that 
an earlier effective date of April 18, 1997 for the grant 
of service connection for PTSD had been awarded.  


REMAND

Originally, by a July 1985 rating action, the RO 
considered the issue of entitlement to service connection 
for PTSD.  Evidence available to the RO at that time 
included the veteran's contentions that his in-service 
stressors involved participation in search and destroy 
missions, witnessing of shootings and helicopter crashes, 
as well as exposure to enemy fire.  The veteran's service 
personnel records indicated that he was awarded the Combat 
Infantryman Badge.  In addition, a February 1985 VA 
psychiatric examination resulted in a diagnosis of chronic 
PTSD which was moderate to severe.  

In July 1985, however, the RO concluded that there was no 
positive evidence of record that the veteran was involved 
in combat.  Consequently, by the July 1985 rating action, 
the RO denied service connection for PTSD.  In the same 
month, the RO notified the veteran of the decision.  As 
the veteran did not appeal the denial of his claim for 
service connection for PTSD, the decision became final.  
38 U.S.C.A. § 7105(c).  

Thereafter, in July 1986, the RO received a report from 
the United States Army And Joint Services Environmental 
Support Group (ESG).  In this record, the ESG explained 
that, as the organization was unable to obtain the 
veteran's service personnel records, it was unable to 
verify his tour with his reported unit or his dates of 
service.  

By a August 1986 rating action, the RO continued the 
previous denial of service connection for PTSD on the 
basis that the additional evidence received since the last 
decision in July 1985, which consisted of the ESG report, 
indicated that the veteran's assignment in a combatant 
capacity was not verified.  In August 1986, the RO 
notified the veteran of the continued denial of his PTSD 
claim.  The veteran did not initiate an appeal of the 
decision, which, therefore, became final.  38 U.S.C.A. 
§ 7105(c).  

Subsequently, on September 5, 1996, the RO received from 
the veteran a petition to reopen his previously denied 
claim for service connection for PTSD.  A statement from a 
former employer indicated that the veteran worked at a 
furniture company from September 1994 to March 1995 and 
that the reason for his departure from that place of 
employment was that he had quit.  The veteran's former 
employer stated that the veteran had had absentee 
problems.  Although the veteran asserted that his failure 
to come to work was due to his health problems, he did not 
provide doctors' notes.  The veteran had requested a 
transfer, but one was not available.  In addition, the 
veteran failed to report to a VA examination scheduled in 
October 1996.  

By a November 1996 rating action, the RO continued the 
prior denials of service connection for PTSD.  The RO 
cited the lack of competent evidence of a confirmed 
diagnosis of PTSD.  Also in November 1996, the RO notified 
the veteran of the continued denial of his PTSD claim.  

Thereafter, in a statement received at the RO on April 18, 
1997, the veteran asserted that he never received the 
notice of the scheduling of the October 1996 VA 
examination.  Consequently, in July 1997, the RO scheduled 
the veteran for another VA examination.  However, the 
veteran failed to report for this rescheduled evaluation.  
Thus, by an August 1997 rating action, the RO determined 
that new and material evidence sufficient to reopen the 
previously denied claim for service connection for PTSD 
had not been received.  Also in August 1997, the RO 
notified the veteran of the decision.  

On November 20, 1997, the RO received the veteran's 
petition to reopen his previously denied claim for service 
connection for PTSD.  Based on additional evidence 
received, including medical records reflecting a diagnosis 
of PTSD, the RO, by a July 1998 rating action, granted 
service connection for PTSD and awarded a 30 percent 
evaluation to this disability, effective from November 20, 
1997, the date of receipt of the reopened claim.  

Following the July 1998 notification of that month's grant 
of service connection for PTSD, the veteran perfected a 
timely appeal with respect to the effective date assigned 
to the award.  In August 2000, the RO determined that an 
effective date of April 18, 1997, but no earlier, for the 
grant of service connection for PTSD was warranted.  

Thereafter, however, the veteran has continued to argue 
that an effective date earlier than April 18, 1997 for the 
grant of service connection for PTSD is warranted.  In 
essence, the veteran contends that the effective date of 
the award of service connection for PTSD should be 1985, 
when he filed his original claim for service connection 
for this disability.  

Specifically, in statements received at the RO in March 
2002 and November 2002, the veteran and his representative 
have claimed that the RO committed clear and unmistakable 
error (CUE) in the July 1985 rating action which initially 
denied service connection for PTSD.  The veteran and his 
representative cited the evidence available at the time of 
the July 1985 rating action, including his service 
personnel records which indicated that he had been awarded 
the Combat Infantryman Badge as well as the report of the 
February 1985 VA psychiatric examination which provided a 
diagnosis of PTSD.  

Significantly, however, a complete and thorough review of 
the claims folder indicates that the RO has not 
adjudicated the issue of whether a finding of CUE in the 
July 1985 denial of service connection for PTSD is 
warranted.  The veteran's CUE claim is inextricably 
intertwined with his current claim for an effective date 
earlier than April 18, 1997 for the grant of service 
connection for PTSD and, as such, must be adjudicated by 
the RO.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the 
following actions:

1.  The RO should adjudicate the issue 
of whether CUE exists in the July 1985 
denial of service connection for PTSD.  
If the claim is denied, the veteran and 
his representative should be notified of 
the determination and of the right to 
appeal.  If a timely notice of 
disagreement is filed, the veteran and 
his representative should be furnished 
with a statement of the case (SOC) on 
the CUE issue.  The SOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent.  If the veteran thereafter 
files a timely substantive appeal 
concerning the CUE issue, the RO should 
then certify it for appellate 
consideration.  If the veteran does not 
complete a timely appeal regarding the 
CUE issue, the RO should return the case 
to the Board for further appellate 
consideration of his claim of 
entitlement to an effective date earlier 
than April 18, 1997 for the award of 
service connection for PTSD, if 
otherwise in order.

2.  If the CUE claim is granted, the RO 
should then readjudicate the claim of 
entitlement to an effective date earlier 
than April 18, 1997 for the award of 
service connection for PTSD.  If the 
determination remains adverse to the 
veteran in any way, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence 
submitted.  The veteran should then be 
afforded the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if 
in order.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court Of Appeals For 
Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2002).  


